Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a writing instrument which includes a reservoir, a pigmented ink solution in the reservoir, an exterior extending nib plugging the reservoir, a filament within the reservoir which communicates with the nib such that the ink travels by capillary action wherein the nib and filament are formed such that no more than either 35 (claim 19) or 50 (claim 1) percent of the pigment present in the nib and filament flow into the reservoir outside of the nib and filament when the writing instrument is stored with the nib up for a period of one day as claimed wherein: with respect to claim 1; the writing instrument further comprises a nib with at least one channel having a diameter of from about 50 microns to about 150 microns and extending over a length of the nib: and with respect to claim 19; the writing instrument further comprises an ink solution with a flake-shaped pigment having a major dimension of from about 6 microns to about 8 microns and an acrylic nib with a melamine resin with fibers having a thickness of from about 5 denier to about 7 denier and having a porosity of from about 0.63 to about 0.65.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754